DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 6, 8 and 13, 15 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8, 13 and 17 of U.S. Patent No. 11178396 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1 and 6, 8 and 13, 15 and 20 are anticipated by the conflicting patented claims 1 and 8, 13 and 17 as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).
	Claims 2-8 of the application are covered by claims 9-12 of the patent.
Application 17/406,830
Patent US 11178396 B2
1. A method of generating a most probable mode (MPM) list, the method being implemented by at least one processor and comprising: 
 Claim 6. The method of claim 1, further comprising: 

determining that a constrained intra prediction (CIP) mode is enabled; determining that a neighboring sample of a current block belongs to a coding block that is coded using intra block copy (IBC) coding; based on the determining that the neighboring sample belongs to the coding block that is coded using the IBC coding, selecting the neighboring sample as the reference sample; and encoding the current block using intra prediction coding based on the reference sample.








determining a reference line including a reference sample from among a plurality of reference lines including an adjacent reference line and a plurality of non-adjacent reference lines; determining a plurality of candidate intra prediction modes (IPMs); generating the MPM list using the plurality of candidate IPMs; wherein, based on the reference line being the adjacent reference line, the MPM list includes all of the plurality of candidate IPMs, and wherein, based on the reference line being one from among the plurality of non-adjacent reference lines, the MPM list includes a subset of the plurality of candidate IPMs, wherein the subset comprises less than the all of the plurality of candidate IPMs.






















































2. The method of claim 1, wherein a DC mode is always inserted into the MPM list with a fixed MPM index.

3. The method of claim 1, wherein a planar mode and a DC mode are always inserted into the MPM list, and wherein an MPM index of the planar mode is lower than an MPM index of the DC mode.

4. The method of claim 1, further comprising: generating a first flag indicating whether an intra prediction mode (IPM) of a current block is an angular mode or a non-angular mode, and wherein, based on the first flag indicating that the IPM of the current block is the non- angular mode, a plurality of bins are used to signal an identity of the non-angular mode.

5. The method of claim 4, wherein, based on based on the first flag indicating that the IPM of the current block is the non-angular mode, the method further comprises generating a second flag indicating whether the IPM is a planar mode.


7. The method of claim 6, wherein the neighboring sample is included in a neighboring block that is given an assigned IPM, and wherein the assigned IPM is used for derivation of an MPM of the current block.

8. A device for generating a most probable mode (MPM) list, the device comprising: at least one memory configured to store program code; and at least one processor configured to read the program code and operate as instructed by the program code, the program code including: 
Claim 13. The device of claim 8, wherein the program code further includes: 


third determining code configured to cause the at least one processor to determine that a constrained intra prediction (CIP) mode is enabled; fourth determining code configured to cause the at least one processor to determine that a neighboring sample of a current block belongs to a coding block that is coded using intra block copy (IBC) coding; selecting code configured to cause the at least one processor to, based on the determining that the neighboring sample belongs to the coding block that is coded using the IBC coding, select the neighboring sample as the reference sample; and encoding code configured to cause the at least one processor to encode the current block using intra prediction coding based on the reference sample.












first determining code configured to cause the at least one processor to determine a reference line including a reference sample from among a plurality of reference lines including an adjacent reference line and a plurality of non-adjacent reference lines; second determining code configured to cause the at least one processor to determine a plurality of candidate intra prediction modes (IPMs); and first generating code configured to cause the at least one processor to generate the MPM list using the plurality of candidate IPMs; wherein, based on the reference line being the adjacent reference line, the MPM list includes all of the plurality of candidate IPMs, and wherein, based on the reference line being one from among the plurality of non-adjacent reference lines, the MPM list includes a subset of the plurality of candidate IPMs, wherein the subset comprises less than the all of the plurality of candidate IPMs.


13. The device of claim 8, wherein the program code further includes: third determining code configured to cause the at least one processor to determine that a constrained intra prediction (CIP) mode is enabled; fourth determining code configured to cause the at least one processor to determine that a neighboring sample of a current block belongs to a coding block that is coded using intra block copy (IBC) coding; selecting code configured to cause the at least one processor to, based on the determining that the neighboring sample belongs to the coding block that is coded using the IBC coding, select the neighboring sample as the reference sample; and encoding code configured to cause the at least one processor to encode the current block using intra prediction coding based on the reference sample.
















9. The device of claim 8, wherein a DC mode is always inserted into the MPM list with a fixed MPM index.

10. The device of claim 8, wherein a planar mode and a DC mode are always inserted into the MPM list, and wherein an MPM index of the planar mode is lower than an MPM index of the DC mode.

11. The device of claim 8, wherein the program code further includes second generating code configured to cause the at least one processor to generate a first flag indicating whether an intra prediction mode (IPM) of a current block is an angular mode or a non-angular mode, and wherein, based on the first flag indicating that the IPM of the current block is the non- angular mode, a plurality of bins are used to signal an identity of the non-angular mode.

12. The device of claim 11, wherein the program code further includes third generating code configured to cause the at least one processor to, based on the first flag indicating that the IPM of the current block is the non-angular mode, generate a second flag indicating whether the IPM is a planar mode.


14. (original): The device of claim 13, wherein the neighboring sample is included in a neighboring block that is given an assigned IPM, and wherein the assigned IPM is used for derivation of an MPM of the current block.



























15. A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors of a device for generating a most probable mode (MPM) list, cause the one or more processors to: determine a reference line including a reference sample from among a plurality of reference lines including an adjacent reference line and a plurality of non-adjacent reference lines; determine a plurality of candidate intra prediction modes (IPMs); and generate the MPM list using the plurality of candidate IPMs; wherein, based on the reference line being the adjacent reference line, the MPM list includes all of the plurality of candidate IPMs, and wherein, based on the reference line being one from among the plurality of non-adjacent reference lines, the MPM list includes a subset of the plurality of candidate IPMs, wherein the subset comprises less than the all of the plurality of candidate IPMs.
20. The non-transitory computer-readable medium of claim 15, wherein the one or more instructions are further configured to cause the one or more processors to: determine that a constrained intra prediction (CIP) mode is enabled; determine that a neighboring sample of a current block belongs to a coding block that is coded using intra block copy (IBC) coding; based on the determining that the neighboring sample belongs to the coding block that is coded using the IBC coding, select the neighboring sample as the reference sample; and encode the current block using intra prediction coding based on the reference sample.
16. The non-transitory computer-readable medium of claim 15, wherein a DC mode is always inserted into the MPM list with a fixed MPM index.

17. The non-transitory computer-readable medium of claim 15, wherein a planar mode and a DC mode are always inserted into the MPM list, and wherein an MPM index of the planar mode is lower than an MPM index of the DC mode.

18. The non-transitory computer-readable medium of claim 15, wherein the one or more instructions are further configured to cause the one or more processors to generate a first flag indicating whether an intra prediction mode (IPM) of a current block is an angular mode or a non-angular mode, and wherein, based on the first flag indicating that the IPM of the current block is the non- angular mode, a plurality of bins are used to signal an identity of the non-angular mode.

19. The non-transitory computer-readable medium of claim 18, wherein the one or more instructions are further configured to cause the one or more processors to, based on the first flag indicating that the IPM of the current block is the non-angular mode, generate a second flag indicating whether the IPM is a planar mode.
1. A method of selecting a reference sample used to encode a current block in an encoded video bitstream using at least one processor, the method comprising: 



determining that a constrained intra prediction (CIP) mode is enabled; determining that a cross-component linear model (CCLM) mode is enabled; determining that a neighboring sample of the current block belongs to a coding block that is coded using intra block copy (IBC) coding; based on the determining that the neighboring sample belongs to the coding block that is coded using the IBC coding, selecting the neighboring sample as the reference sample; based on the determining that the CIP is enabled, and that the neighboring sample belongs to the coding block that is coded using the IBC coding, deriving CCLM model parameters based on the reference sample; and encoding the current block using intra prediction coding based on the reference sample.
8. The method of claim 1, further comprising: 

determining a reference line including the reference sample from among a plurality of reference lines including an adjacent reference line and a plurality of non-adjacent reference lines; determining a plurality of candidate intra prediction modes (IPMs); generating a most probable mode (MPM) list using the plurality of candidate intra prediction modes; wherein, based on the reference line being the adjacent reference line, the MPM list includes all of the plurality of candidate IPMs, and wherein, based on the reference line being one from among the plurality of non-adjacent reference lines, the MPM list includes a subset of the plurality of candidate IPMs, wherein the subset comprises less than the all of the plurality of candidate IPMs.

2. The method of claim 1, wherein the neighboring sample comprises a first neighboring sample, and wherein the method further comprises: determining that a second neighboring sample of the current block belongs to a coding block that is coded using inter prediction coding; based on the determining that the second neighboring sample belongs to the coding block that is coded using the inter prediction coding, selecting the first neighboring sample as the reference sample; and performing intra prediction of the current block using the reference sample.

3. The method of claim 1, further comprising: determining that the neighboring sample belongs to a coding block that is coded using intra prediction coding; and based on the determining that the neighboring sample belongs to the coding block that is coded using the intra prediction coding, deriving CCLM model parameters based on the reference sample.

4. The method of claim 3, wherein the neighboring sample is included in a plurality of neighboring samples, and wherein the method further comprises: determining that a multi-model CCLM mode is enabled; and deriving multiple sets of the CCLM model parameters based on the plurality of neighboring samples.

5. The method of claim 1, wherein the neighboring sample is included in a neighboring block that is given an assigned intra-prediction mode (IPM), and wherein the assigned IPM is used for derivation of a most-probable mode (MPM) of the current block.

6. The method of claim 5, wherein the assigned IPM comprises a default IPM, and wherein the default IPM comprises one from among a planar mode or a DC mode.

7. The method of claim 5, wherein the assigned IPM comprises a derived IPM, and wherein the derived IPM comprises an IPM of a second reference block identified by a block vector used in the IBC coding.

9. The method of claim 8, wherein a DC mode is always inserted into the MPM list with a fixed MPM index.

10. The method of claim 8, wherein a planar mode and a DC mode are always inserted into the MPM list, and wherein an MPM index of the planar mode is lower than an MPM index of the DC mode.

11. The method of claim 1, wherein the encoding comprises generating a first flag indicating whether an intra prediction mode (IPM) of the current block is an angular mode or a non-angular mode, wherein, based on the first flag indicating that the IPM of the current block is the non-angular mode, a plurality of bins are used to signal an identity of the non-angular mode.

12. The method of claim 11, wherein, based on based on the first flag indicating that the IPM of the current block is the non-angular mode, the encoding further comprises generating a second flag indicating whether the IPM is a planar mode.









13. A device for selecting a reference sample used to encode a current block in an encoded video bitstream, the device comprising: at least one memory configured to store program code; and at least one processor configured to read the program code and operate as instructed by the program code, the program code including: 



first determining code configured to cause the at least one processor to determine that a constrained intra prediction (CIP) mode is enabled; second determining code configured to cause the at least one processor to determine that a cross-component linear model (CCLM) mode is enabled; third determining code configured to cause the at least one processor to determine that a neighboring sample of the current block belongs to a coding block that is coded using intra block copy (IBC) coding; selecting code configured to cause the at least one processor to, based on the neighboring sample belonging to the coding block that is coded using the IBC coding, select the neighboring sample as the reference sample; first deriving code configured to cause the at least one processor to, based on the CIP being enabled, and based on the neighboring sample belonging to the coding block that is coded using the IBC coding, derive CCLM model parameters based on the reference sample; and encoding code configured to cause the at least one processor to encode the current block using intra prediction coding based on the reference sample.
Claim 17. The device of claim 13, wherein the program code further comprises: 

fourth determining code configured to cause the at least one processor to determine a reference line including the reference sample from among a plurality of reference lines including an adjacent reference line and a plurality of non-adjacent reference lines; fifth determining code configured to cause the at least one processor to determine a plurality of candidate intra prediction modes (IPMs); generating code configured to cause the at least one processor to generate a most probable mode (MPM) list using the plurality of candidate intra prediction modes; wherein, based on the reference line being the adjacent reference line, the MPM list includes all of the plurality of candidate IPMs, and wherein, based on the reference line being one from among the plurality of non-adjacent reference lines, the MPM list includes a subset of the plurality of candidate IPMs, wherein the subset comprises less than the all of the plurality of candidate IPMs.

14. The device of claim 13, wherein the neighboring sample comprises a first neighboring sample, and wherein the program code further comprises: fourth determining code configured to cause the at least one processor to determine that a second neighboring sample of the current block belongs to a coding block that is coded using inter prediction coding; second selecting code configured to cause the at least one processor to, based on the second neighboring sample belonging to the coding block that is coded using the inter prediction coding, select the first neighboring sample as the reference sample; and performing code configured to cause the at least one processor to perform intra prediction of the current block using the reference sample.

15. The device of claim 13, wherein the program code further comprises: fourth determining code configured to cause the at least one processor to determine that the neighboring sample belongs to a coding block that is coded using intra prediction coding; and second deriving code configured to cause the at least one processor to, based on the neighboring sample belonging to the coding block that is coded using the intra prediction coding, derive CCLM model parameters based on the reference sample.

16. The device of claim 13, wherein the neighboring sample is included in a neighboring block that is given an assigned intra-prediction mode (IPM), and wherein the assigned IPM is used for derivation of a most-probable mode (MPM) of the current block.


18. The device of claim 17, wherein a planar mode and a DC mode are always inserted into the MPM list, and wherein an MPM index of the planar mode is lower than an MPM index of the DC mode.

19. The device of claim 13, wherein the encoding code further comprises generating code configured to cause the at least one processor to generate a first flag indicating whether an intra prediction mode (IPM) of the current block is an angular mode or a non-angular mode, wherein, based on the first flag indicating that the IPM of the current block is the non-angular mode, a plurality of bins are used to signal an identity of the non-angular mode.

















20. A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors of a device for selecting a reference sample used to encode a current block in an encoded video bitstream, cause the one or more processors to: determine that a constrained intra prediction (CIP) mode is enabled; determine that a cross-component linear model (CCLM) mode is enabled; determine that a neighboring sample of the current block belongs to a coding block that is coded using intra block copy (IBC) coding; based on the determining that the neighboring sample belongs to the coding block that is coded using the IBC coding, select the neighboring sample as the reference sample; based on the determining that the CIP is enabled, and that the neighboring sample belongs to the coding block that is coded using the IBC coding, derive CCLM model parameters based on the reference sample; and encode the current block using intra prediction coding based on the reference sample.

Application claims 15 and 20 are similar to Patent claims 13 and 17.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pang et al. (US 2015/0063440). 
Regarding claims 1, 8, and 15, Pang discloses a device for generating a most probable mode (MPM) list (figs. 1-8), the device comprising: 
at least one memory configured to store program code ([0010] a computer-readable storage medium storing instructions that, when executed, cause one or more processors of a device configured to encode video data to determine that the current block of video data is to be encoded using an intra block copy (BC) mode and constrained intra prediction); and 
45at least one processor configured to read the program code and operate as instructed by the program code ([0010] a computer-readable storage medium storing instructions that, when executed, cause one or more processors of a device configured to encode video data to determine that the current block of video data is to be encoded using an intra block copy (BC) mode and constrained intra prediction), 
the program code including:
first determining code configured to cause the at least one processor to determine a reference line including the reference sample from among a plurality of reference lines including an adjacent reference line (306-318 of fig. 4, vertical, horizontal, and diagonal adjacent lines) and a plurality of non-adjacent reference lines (304 and 320 of fig. 4, 304 and 320 are not adjacent to 302); 
second determining code configured to cause the at least one processor to determine a plurality of candidate intra prediction modes (IPMs) (intra prediction modes of figs. 4 and 5; [0015, 0057, 0058, 0063, 0068, 0073]); 
first generating code configured to cause the at least one processor to generate a most probable mode (MPM) list using the plurality of candidate intra prediction modes ([0091] Video encoder 20 may include in the transmitted bitstream configuration data, which may include a plurality of intra prediction mode index tables and a plurality of modified intra prediction mode index tables (also referred to as codeword mapping tables), definitions of encoding contexts for various blocks, and indications of a most probable intra prediction mode, an intra prediction mode index table, and a modified intra prediction mode index table to use for each of the contexts); 
wherein, based on the reference line being the adjacent reference line, the MPM list includes all of the plurality of candidate IPMs ([0091]), and 
wherein, based on the reference line being one from among the plurality of non-adjacent reference lines, the MPM list includes a subset of the plurality of candidate IPMs (e.g. 304 and 320  of fig. 4), wherein the subset comprises less than the all of the plurality of candidate IPMs (e.g. 304 and 320 of figure 4 is less than all intra prediction modes).
Regarding claims 2, 9, and 16, Pang further teaches the device of claim 8, wherein a DC mode is always inserted into the MPM list with a fixed MPM index. (INTRA DC OF FIG. 4). 
Regarding claims 3, 10, and 17, Pang further teaches the device of claims 1, 8, and 15, 
wherein a planar mode and a DC mode are always inserted into the MPM list (INTRA DC AND INTRA PLANAR of fig. 4), and 
wherein an MPM index of the planar mode (INTRA PLANAR of fig. 4 has five blocks) is lower than an MPM index of the DC mode (INTRA DC of fig. 4 has eight blocks).
Regarding claims 4, 11, and 18, Pang further teaches the device of claim 1, 8, 15, 
wherein the program code further includes second generating code configured to cause the at least one processor to generate a first flag ([0068-0070]) indicating whether an intra prediction mode (IPM) of the current block is an angular mode (316 of fig. 4, [0074] INTRA ANGULAR MODE IS USED) or a non-angular mode (e.g. 314 and 318 of fig. 4, [0074] INTER PREDICTION MODE IS NOT USED), 
wherein, based on the first flag indicating that the IPM of the current block is the non- angular mode (314 of fig. 4, INTER PREDICTION MODE, Intra BC is disabled), a plurality of bins are used to signal an identity of the non-angular mode (314 AND 318 of fig. 4).
Regarding claims 5, 12, and 19, Pang further teaches the device of claims 4, 11, and 18,
wherein the program code further includes third generating code configured to cause the at least one processor to, based on the first flag indicating that the IPM of the current block is the non-angular mode ([0068-0070] flag is 0, INTER PREDICTION MODE 314 AND 318 OF FIG. 4), generate a second flag indicating whether the IPM is a planar mode (INTRA PLANNAR MODE 306 AND 312 of fig. 4, intra BC is enabled, [0072]).
Regarding claims 6, 13, and 20, Pang further teaches the device of claims 1 and 8, wherein the program code further includes: 
third determining code configured to cause the at least one processor to determine that a constrained intra prediction (CIP) mode is enabled ([0010, 0020], CONTRAINED INTRA PREDICTION of figs. 4 and 5); 
fourth determining code configured to cause the at least one processor to determine that a neighboring sample of a current block belongs to a coding block that is coded using intra block copy (IBC) coding (fig. 2, INTRA BC, [0007-0010], INTRA BC BLOCK 302 OF FIG. 4); 
selecting code configured to cause the at least one processor to, based on the determining that the neighboring sample belongs to the coding block that is coded using the IBC coding (INTRA BC BLOCK 302 OF FIG. 4), 
select the neighboring sample as the reference sample (figs. 4, neighboring blocks 304-320); and 
encoding code configured to cause the at least one processor to encode the current block using intra prediction coding based on the reference sample ([0007-0010] encoding the current block of video data using the intra BC mode and at least one of the determined one or more reference blocks).
Regarding claims 7 and 14, Pang further teaches the device of claim 13, 
wherein the neighboring sample is included in a neighboring block that is given an assigned IPM (figs. 4 and 5, [0066, 0067]), and 
wherein the assigned IPM is used for derivation of an MPM of the current block ([0091] a most probable intra prediction mode).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
IKAI et al. (US 20190327466 A1) discloses an intra prediction image generation apparatus according to one aspect of the present invention, to solve the above mentioned problems, is an intra prediction image generation apparatus for generating an intra prediction image used for an intra prediction.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425